Citation Nr: 0428117	
Decision Date: 10/12/04    Archive Date: 10/19/04

DOCKET NO.  00-20 901A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had over 20 years of active service at the time 
of his retirement in May 1970.  He died in March 1994.  The 
appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
VARO in Lincoln, Nebraska, that denied service connection for 
the cause of the veteran's death as a result of exposure to 
herbicides.  

The appeal is REMANDED to the RO by way of the Appeals 
Management Center in Washington, D.C.  VA will notify the 
appellant should further action be required.


REMAND

Based on a review of the entire evidence of record, the Board 
determines that additional development is necessary in the 
current appeal.  Additional due process requirements are 
applicable as a result of the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. § 5100 et seq.  (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).  
Recent case law of the United States Court of Appeals for 
Veterans Claims (Court) require that the RO must notify an 
appellant of information and evidence necessary to 
substantiate a claim on appeal and of what part of such 
evidence the Secretary of VA will attempt to obtain on her 
behalf and what part she should provide.  She should also be 
told to provide any evidence in her possession that is 
pertinent to her claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) and Charles v. Principi, 16 Vet. App. 370, 
373-374 (2002).  A review of the record shows this has not 
been done to an extent that would satisfy the requirements of 
the recent case law.  

A review of the record discloses an attempt was made by the 
Board to obtain additional documentation.  Received in 
January 2003 were personnel records indicating the veteran 
served in Thailand from May 1968 to June 1968 and from July 
1968 to August 1, 1968.  A military form dated July 31, 1968, 
reflects the veteran was assigned to temporary duty at Udorn 
Air Force Base, Thailand, between July 9, 1968, and August 1, 
1968.  The exact nature of his duties is not described in the 
available records.  The records do not indicate whether the 
veteran ever set foot in Vietnam or its surrounding waters.  
The National Personnel Records Center in St. Louis indicated 
in January 2003 that pertinent documents pertaining to the 
veteran serving in Thailand were being mailed.  It was 
further stated that there was no record of the veteran's 
involvement in Operation "Ranch Hand."  

The Board notes that a review of the evidence of record 
discloses that the veteran was a participant in an Air Force 
health study conducted in 1987.  The focus of the study was 
an epidemiologic investigation of health effects in Air Force 
personnel following exposure to herbicides.  The study 
involved a health assessment of 1,016 Rand Hands and 1,293 
"comparison" individuals who participated in a 1985 followup 
examination of the Air Force health study.  The purpose of 
the study was to determine whether long-term health effects 
existed and could be attributed to occupational exposure to 
herbicides.  It is not clear from a review of the evidence of 
record whether the veteran's participation was as a Ranch 
Hand or as a comparison.  




In view of the foregoing, appellate consideration is 
deferred, and the case is REMANDED for the following actions:  

1.  VA must review the claims file and 
ensure that all VCAA notice and duty to 
assist obligations have been satisfied in 
accordance with Quartuccio v. Principi, 
16 Vet. App. 183 (2002) and Charles v. 
Principi, 16 Vet. App. 370, 373-74 
(2002), and any other applicable legal 
precedent.  In particular, VA must notify 
the appellant of the information and 
evidence needed to substantiate her claim 
on appeal and what part of such evidence 
the Secretary will attempt to obtain on 
her behalf and what part she should 
provide.  She should also be asked to 
provide any evidence in her possession 
that is pertinent to the claim, such as 
showing that the veteran had actual duty 
or visited the Republic of Vietnam in 
order to establish qualifying "service in 
Vietnam."  (See VAOPGCPREC 27-97).

2.  VA should take all appropriate steps 
to ascertain whether or not the veteran 
was a member of the Ranch Hand group or 
the comparison group in the epidemiologic 
investigation of health effects in Air 
Force personnel following exposure to 
herbicides.  The epidemiology division, 
USAF School of Aerospace Medicine, Human 
Systems Division (AFSC), Brooks Air Force 
Base, Texas  78235 should be contacted 
and asked to provide information as to 
which group the veteran was a member of.  

3.  After undertaking any development 
deemed essential in addition to that 
specified above, VA should readjudicate 
the claim of entitlement to service 
connection for the cause of the veteran's 
death claimed as secondary to exposure to 
herbicides.  

If the benefit sought on appeal is not granted, VA should 
issue a supplemental statement of the case.  This must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for response should be 
afforded.  Then, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by VA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



